DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant's election with traverse of group 2, claims 9-20 in the reply filed on 01 March 2022 is acknowledged.  The traversal is on the ground(s) that that the apparatus of claim 1-8 performs the methods of claim 9-20 and therefore Applicants respectfully assert that a restriction should not be required, for example because there would not be an undue burden to search the apparatus of Claims 1-8 in addition to the methods of claims 9-20. (Response to Election/Restriction, first page) This is not found persuasive because Applicant has not addressed the differences outlined in the Restriction/Election requirement dated 21 January 2022, namely force detection on the host vehicle and engine speed control functionality found in the two groups, respectively, or provided evidence showing them to be obvious variants or clearly admitted on the record that this is the case.  
The requirement is still deemed proper and is therefore made FINAL. Claims 1-8 are withdrawn.

Status of the Application
Claims 9-20 have been examined in this application filed on or after March 16, 2013, and are being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This communication is the First Office Action on the Merits.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 12, 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
In regards to claim 12: Applicant claims wherein the vehicle speed is reduced gradually between the detecting of the obstacle and the detection of the vehicle contact with the obstacle, however the term gradually is subjective and indefinite. Corrective action or clarification is required.
In regards to claim 13, Applicant claims wherein the first inertial measurement unit measurement is indicative of a sudden deceleration of the host vehicle, however the term sudden deceleration is subjective and indefinite. Corrective action or clarification is required.
In regards to claim 14, Applicant claims wherein the second inertial measurement unit measurement is indicative of a sudden acceleration of the host vehicle, however the term sudden deceleration is subjective and indefinite. Corrective action or clarification is required.
All other dependent claims of the indefinite claims detailed above are also indefinite at least by virtue of depending on the indefinite claims detailed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 11-14, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 20160185350 A1), in view of Pawlicki et al. (US 20040016870 A1) herein Pawlicki.
In regards to Claim 9, Kelly discloses the following: 
9. A method performed by a processor (see at least Claim 20) comprising: 
controlling a vehicle speed at a first speed according to an adaptive cruise control algorithm; (see at least [0006] “More sophisticated cruise control systems… may include an adaptive functionality which takes into account the distance to the vehicle in front using a radar-based system. For example, the vehicle may be provided with a forward-looking radar detection 
detecting an obstacle, using a sensor, within a host vehicle path; reducing the vehicle speed to a reduced speed in response to the detection of the obstacle; (see at least [0006] “If the lead vehicle slows down, or another object is detected by the radar detection system, the system sends a signal to the engine or the braking system to slow the vehicle down accordingly, to maintain a safe following distance.”)
detecting a vehicle contact with the obstacle in response to a first inertial measurement unit measurement; (at least [0011] “system being operable to detect a leading wheel step event in which a leading wheel encounters an obstacle presenting an abrupt increase in surface gradient”, [0091] “The vehicle 100 is also provided with additional sensors… such as inertial systems unique to the LSP or HDC control system 12”, [0092] “The sensors (not shown) on the vehicle 100 include… gyroscopic sensors to detect vehicular yaw, roll and pitch angle and rate” and [0102] “The negotiation of the obstacle by the vehicle wheel gives rise to a step-event detectable by the system 12. When the leading wheel of the vehicle climbs up the obstacle, the vehicle body will pitch upwards, adopting a ‘nose-up’ attitude, but will reach a maximum pitch angle (nose-up) just before the leading wheel passes over an uppermost portion of the boulder. The vehicle attitude will return towards a being substantially horizontal once the leading wheel clears the boulder.”)
Kelly discloses determining a leading wheel step event via an abrupt increase in surface gradient, as well as inertial and gyroscopic sensors to detect to detect vehicular yaw, roll and pitch angle and rate. Kelly does not explicitly disclose detecting a leading wheel step event using an inertial measurement unit measurement. However, one of ordinary skill would clearly understand that the detected abrupt increase in surface gradient of Kelly could be detected by 
Kelly discloses the following:
applying a brake friction force and increasing an engine torque in response to detecting the vehicle contact with the obstacle; (at least [0011] “system being operable in dependence on the detection of a leading wheel step event to cause brake torque to be applied against drive torque in anticipation of a corresponding trailing wheel step event”, [0016] “brake torque requested by the vehicle speed control system may be applied against drive torque to reduce the risk of bounce-back substantially immediately upon detection of the leading wheel step event” and [0019] “system may be operable to increase the amount of drive torque applied to the one or more wheels to compensate at least in part for the increase in brake torque applied in response to detection of the leading wheel step event”)
determining a traverse of the obstacle in response to a second inertial measurement unit measurement; and (see at least [0023] “employs the braking system to act against the powertrain to resist ‘bounce back’ of the vehicle when the surface step is encountered by a trailing wheel”, [0091] “The vehicle 100 is also provided with additional sensors… such as inertial systems unique to the LSP or HDC control system 12”, [0092] “The sensors (not shown) on the vehicle 100 include… gyroscopic sensors to detect vehicular yaw, roll and pitch angle and rate” and [0103] “Once the leading wheel clears the obstacle, the detected step event is complete”)
Kelly discloses detecting a rear wheel step event, understood to be the conclusion of the traverse of the obstacle. Kelly does not explicitly disclose detecting a trailing wheel step event using an inertial measurement unit measurement. However, one of ordinary skill would clearly understand that the detected abrupt increase in surface gradient of Kelly could again be 
Kelly does not explicitly disclose the following, which is taught by Pawlicki:
resuming the control of the vehicle speed at the first speed in response to the traverse of the obstacle. (at least [0130] “adaptive speed control system 310 may reduce the set speed of the vehicle in response to the imaging system (or other forward facing vision system) detecting a curve in the road ahead of the vehicle… The adaptive speed control may then resume the initial speed setting after the vehicle is through the turn or curve” and “Adaptive speed control 310 may also reduce the speed of the vehicle… in response to detection of other objects or conditions which may indicate that the speed of the vehicle should be reduced.”)
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Pawlicki with the invention of Kelly with the motivation of providing an adaptive speed control which is operable to adjust a cruise control or speed setting of the vehicle in response to road conditions (Pawlicki, [0020]) and/or with the motivation of reducing driver fatigue from driving a vehicle under conditions which require constant driver steering input or adjustment. (Pawlicki, [0129])
In regards to Claim 11, Kelly does not explicitly disclose the following, which is taught by Pawlicki: 
11. (Original) The method of claim 9 wherein the sensor comprises a camera and the obstacle is detected in response to an image processing function. (see at least [0009] “image data captured by the multi-pixel camera arrangement is utilized for object detection”, see also [0043]-[0048] “camera 14”)
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Pawlicki with the invention of Kelly with the motivation of providing an 
In regards to Claim 12, as best understood, Kelly discloses the following: 
12. (Original) The method of claim 9 wherein the vehicle speed is reduced gradually between the detecting of the obstacle and the detection of the vehicle contact with the obstacle. (see at least [0006] “If the lead vehicle slows down, or another object is detected by the radar detection system, the system sends a signal to the engine or the braking system to slow the vehicle down accordingly”)
In regards to Claim 13, as best understood, Kelly discloses the following: 
13. (Original) The method of claim 9 wherein the first inertial measurement unit measurement is indicative of a sudden deceleration of the host vehicle. (at least [0011] “system being operable to detect a leading wheel step event in which a leading wheel encounters an obstacle presenting an abrupt increase in surface gradient”, [0091] “The vehicle 100 is also provided with additional sensors… such as inertial systems unique to the LSP or HDC control system 12” and [0092] “The sensors (not shown) on the vehicle 100 include… gyroscopic sensors to detect vehicular yaw, roll and pitch angle and rate”, as modified in reference to claim 9, above.) 
In regards to Claim 14, as best understood, Kelly discloses the following: 
14. (Original) The method of claim 9 wherein the second inertial measurement unit measurement is indicative of a sudden acceleration of the host vehicle. (see at least [0022] “The system may be operable to decrease the amount of brake torque applied against drive torque once a trailing wheel slip event has been detected.”, [0024] “the control system may maintain at least some brake torque applied to one or more wheels against drive torque when the trailing wheel slip event is detected so as to reduce lurch of the vehicle when the obstacle triggering the trailing wheel step event has been mounted.” and [0132] “A system according to paragraph 1 operable to detect a trailing wheel slip event.”, as modified in reference to claim 9, above.)
In regards to Claim 16, Kelly discloses the following: 
16. (Original) The method of claim 9 further including wherein controlling the vehicle speed at the first speed is performed in response to a user input indicative of the first speed. (see at least Fig. 4 “DRIVER INPUT (SPEED SETTING) VIA HMI 20” and [0066] “cruise control system 16 is provided with a cruise control HMI (human machine interface) 18 by which means the user can input a target vehicle speed to the cruise control system 16 in a known manner.”)
In regards to Claim 19: Claim 19 is the method of claim 9, wherein an obstruction replaces an obstacle. The plain meaning of the term obstruction may include an obstacle that obstructs the path of the vehicle, and therefore Kelly in view of Pawlicki also fully disclose or suggest all limitations of claim 19, as outlined in claim 9, above.
In regards to Claim 20, Kelly does not explicitly disclose the following, which is taught by Pawlicki: 
20. (Original) The method for controlling the host vehicle of claim 19 wherein the obstruction within the path of the host vehicle is detected with a camera and a processor performing an image processing algorithm. (see at least [0009] “image data captured by the 
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Pawlicki with the invention of Kelly with the motivation of providing an adaptive speed control which is operable to adjust a cruise control or speed setting of the vehicle in response to road conditions (Pawlicki, [0020]) and/or with the motivation of reducing driver fatigue from driving a vehicle under conditions which require constant driver steering input or adjustment (Pawlicki, [0129]), and/or with the motivation of allowing for a reduced data representative of a target zone or area in the exterior scene where a vehicle or other object of interest may realistically be expected to be present within the exterior scene. (Pawlicki, [0044])
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Pawlicki, and further in view of Lin et al. (US 20190001977 A1) herein Lin.
In regards to Claim 10, Kelly does not explicitly disclose the following, which is taught by Lin: 
10. (Original) The method of claim 9 wherein the sensor comprises a LIDAR system and wherein the obstacle is detected in response to a point cloud generated by the LIDAR system. (see at least [0022] “in-vehicle control system 150 and an adaptive cruise control module 200… which can be installed in the vehicle 105.” And “The image processing module can extract object data from the image and timing data to identify objects in the proximity of the vehicle 105. Additionally, a LIDAR sensor installed in the vehicle 105, as another one of the devices of vehicle subsystems 140, can generate distance data as point clouds that can be received by the in-vehicle control system 150. The in-vehicle control system 150 and a LIDAR data processing 
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Lin with the invention of Kelly with the motivation of providing object detection distance data with a high degree of precision. (Lin, [0059])
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Pawlicki, and further in view of Romer et al. (US 20060036361 A1) herein Romer.
In regards to Claim 15, Kelly discloses the following: 
15. (Original) The method of claim 9 further including detecting a wheel spin in response to the increasing of the engine torque and engaging a wheel lock in response to the wheel spin. (see at least [0022] “If the DPMS 10 detects an excessive wheel spin condition at a driven wheel, the DPMS 10 can utilize existing hardware and software components in the vehicle 12 to intervene when necessary” and [0048] “Automatic control of locks for the inter-axle differential assembly 50 and for the differential assemblies for the carriers 46, 48 can also prevent damage. The DPMS 10 can automatically lock the inter-axle differential assembly 50 or differential gear assemblies when a wheel spin threshold is exceeded”)
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Romer with the invention of Kelly with the motivation of to prevent drivetrain failures due to shock loads, fatigue, overload, or overheating. (Romer, [0022])
Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Pawlicki, and further in view of Burt et al. (US 20170326976 A1) herein Burt.
In regards to Claim 17, while Kelly suggests determining an off-road condition (at least at [0102]-[0103]), Kelly does not explicitly disclose the following, which is taught by Burt: 
17. (Original) The method of claim 9 further comprising determining an off road condition in response to a map data and a vehicle location measured by a global positioning system and wherein the first speed is determined in response to the off road condition. (see at least [0184] “VCU is configured to implement a terrain detection function block F305 that receives a signal indicative of vehicle location from the GPS monitor function block F101… the terrain function block F305 determines by reference to the road mapping function block F103 whether the current location of the vehicle 1 corresponds to an on-road location or an off-road location. If the current location does not correspond to a road stored by the road mapping function block F103 the terrain detection function block F305 determines that the vehicle 1 is operating off-road. If the terrain detection function block F305 determines that the vehicle 1 is operating off-road the function block F305 issues a signal to the control function block F133 indicating that the vehicle 1 is operating off-road.”)
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Burt with the invention of Kelly with the motivation of automatically disconnecting the driveline from two of the wheels when an on-road condition is met so that the vehicle operates in a two wheel drive mode which will typically consume less fuel, and automatically reconnects the driveline to enable four wheel drive operation when the off-road in order to maintain traction. (Burt, [0007], [0106], [0184])
In regards to Claim 18, while Kelly suggests determining an off-road condition (at least at [0102]-[0103]), Kelly does not explicitly disclose the following, which is taught by Burt: 
18. (Original) The method of claim 9 further comprising determining an off-road condition in response to a map data and a vehicle location measured by a global positioning system and engaging a four wheel drive mode in response to the off road condition and an activation of the adaptive cruise control algorithm. (see at least [0184] “VCU is configured to 
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Burt with the invention of Kelly with the motivation of automatically disconnecting the driveline from two of the wheels when an on-road condition is met so that the vehicle operates in a two wheel drive mode which will typically consume less fuel, and automatically reconnects the driveline to enable four wheel drive operation when the off-road in order to maintain traction. (Burt, [0007], [0106], [0184])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV, or via FAX at (571) 273-7793. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706.  

	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669
March 11, 2022

/TODD MELTON/Primary Examiner, Art Unit 3669